UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 New Source Energy Partners L.P. (Name of Issuer) Common Units Representing Limited Partner Interests (Title of Class of Securities) 64881E 109 (CUSIP Number) James W. Larimore, Esq. 20 North Broadway, Suite 1800 Oklahoma City, Oklahoma 73102 (405) 235-7700 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 12, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o CUSIP No. 64881E 109
